In a proceeding to invalidate petitions designating respondents Yon Glahn and Kieman as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 2d Election District of the 14th Assembly District, Nassau County, the appeal is -from an order of the iSupreme Court, Nassau ■County, entered June 6, 1969, which denied the application and .dismissed the petition in the proceeding. Order affirmed, without costs. No opinion. Appellant is granted leave to appeal .to the Court of Appeals. Questions of law have arisen which ought ,to be reviewed.— Beldock, P. J., Babin, Hopkins, Benjamin and Martuseello, JJ., concur.